Name: Council Regulation (EEC) No 3915/90 of 21 December 1990 amending Regulation (EEC) No 3164/76 on access to the market in the international carriage of goods by road
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 90 No L 375 / 9Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3915 /90 of 21 December 1990 amending Regulation (EEC) No 3164/76 on access to the market in the international carriage of goods by road THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is hereby added to Article 3 ( 1 ) of Regulation (EEC) No 3164 /76 : 4In view of the enlargement of the Community through the unification of Germany, Member States shall receive the following additional allocations of Community authorizations in 1991 and 1992: Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard , to the proposal from the Commission, Having regard to the opinion of the European Parliament ( 1 ), Having regard to the opinion of the Economic and Social Committee (2), Whereas the enlargement of the Community through the unification of Germany is reflected in an extension of the market in the carriage of goods by road; Whereas the number of additional Community authorizations and their allocation amongst the Member States must be fixed, with effect from 1 January 1991 ; whereas that allocation must afford carriers established in the former German Democratic Republic access to the Community market under the same conditions as those applicable to other carriers; Whereas it is necessary for this purpose to amend Regulation (EEC) No 3164/ 76 (3 ) as last amended by Regulation (EEC) No 1053 /90 (4), 1991 1992 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom 47 46 470 21 49 64 22 64 22 67 28 40 66 64 658 29 69 90 30 90 31 94 39 56.' Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1990. For the Council The President A. RUBERTI ( J ) Opinion delivered on 14 December 1990 (not yet published in the Official Journal). (2) Opinion delivered on 18 December 1990 (not yet published in the Official Journal). ( 3 ) OJ No L 357, 29 . 12 . 1976 , p. 1 . (4) OJ No L 108 , 28 . 4 . 1990, p. 5 .